Citation Nr: 1035568	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a higher initial rating, or ratings, for 
posttraumatic stress disorder (PTSD) with depressive disorder, 
prior to August 1, 2005.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU) prior to August 1, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2009 and November 2009 for further development.  

In its March 2009 Decision and Remand, the Board granted an 
earlier effective date of October 16, 1991 for service connection 
of PTSD with depressive disorder.  It also granted a 100 percent 
rating for PTSD with depressive disorder effective August 1, 
2005.  It remanded the issue of entitlement to higher rating(s) 
for PTSD with depressive disorder prior to August 1, 2005 (the 
issue currently on appeal).  

In a May 2009 rating decision, the RO granted the Veteran a 100 
percent rating effective October 16, 1991 based on hospital 
treatment in excess of 21 days.  It assigned a 30 percent rating 
effective December 1, 1991; and a 50 percent rating effective 
August 29, 1994.   

With regards to the issue of entitlement to TDIU, the Veteran's 
representative argues in a September 2009 brief that TDIU is 
warranted from January 1, 1992 to December 31, 1998.  The Board 
notes that in February 2006, the RO granted a TDIU effective 
August 1, 2005.  It is not clear whether the Veteran, through his 
representative, is limiting his appeal of the TDIU issue to the 
period from January 1, 1992, to December 31, 1998.  The Board 
therefore believes the issue should continue to be phrased as 
entitlement to TDIU prior to August 1, 2005.  

The TDIU issue is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's part.




FINDING OF FACT

From December 1, 1991, to August 1, 2005, the Veteran's PTSD with 
depressive disorder was manifested by severe impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce severe industrial impairment. 


CONCLUSION OF LAW

From December 1, 1991, to August 1, 2005, the criteria for 
entitlement to a disability evaluation of 70 percent, but no 
higher, for the Veteran's service-connected PTSD with depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (1995, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issues in this case are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
December 2001), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States Court 
of Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where the appellant was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vasquez-
Flores.  The present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.  A review of 
the record shows that the RO, in connection with the Veteran's 
original service connection claim provided the Veteran with 
adequate VCAA notice in a December 2001 letter prior to the May 
2003 adjudication of the claim which granted service connection.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-
117 (2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the Board. 

Moreover, the Board points out that the U.S. Court of Appeals for 
the Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  

With regards to the issue of entitlement to a TDIU, the RO 
provided VCAA notice to the Veteran in December 2005, prior to 
the February 2006 rating decision.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran psychiatric 
examinations in December 1991, September 1995, September 1996, 
and April 2003; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD with depressive disorder warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD with depressive disorder has 
been rated by the RO under the provisions of Diagnostic Code 
9411.  The Board notes that the pertinent regulations governing 
evaluations of mental disorders were amended, effective November 
1996.  Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

A noncompensable rating was warranted for neurotic symptoms which 
may somewhat adversely affect relationships with others but which 
do not cause impairment of working ability. 

A 10 percent rating was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

A 30 percent rating was warranted when the disability was 
manifested by definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  

A 50 percent rating was warranted when the disability was 
manifested by considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people and 
psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  

A 70 percent rating was warranted when the disability was 
manifested by severe impairment in the ability to establish or 
maintain effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels as to 
produce severe industrial impairment. 

A 100 percent rating was warranted when the disability attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought 
or behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature behavior.  
The individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R Part 4, Code 9411 (1995).

Effective November 1996:

A noncompensable rating is warranted when a mental condition has 
been diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication.  

A 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment. 38 
C.F.R. § 4.126(b).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United Stated 
Court of Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the most 
favorable version will be applied.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) subsequently 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate in 
the absence of language in the law or regulation requiring such 
application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003).  Similarly, VAOPGCPREC 7-2003, which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with Supreme 
Court and Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as to 
application."  However, the General Counsel of VA has held that 
where a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so doing, 
it may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board must 
apply both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, but 
an effective date based on the revised criteria may be no earlier 
than the date of the change.  As such, VA must generally consider 
the claim pursuant to both versions during the course of an 
appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran's original claim for entitlement to service 
connection for PTSD was received in December 1991.  As noted 
above, the Veteran was hospitalized and has been granted a 100 
percent rating effective October 16, 1991 through November 30, 
1991.  He was assigned a 30 percent rating effective December 1, 
1991.  He underwent a VA examination in December 1991.  Since 
leaving the hospital, the Veteran stated that he feels he has 
functioned much better.  He reported that he was able to sleep 
through the night; but that he still found that he was shaky and 
anxious with clients.  He had intermittent appetite disturbance 
and weight fluctuations over the past few years.  He felt that 
his concentration was not good and that it takes him a long time 
to get things done.  He reported feeling suicidal in the past 
(back in August, leading up to his hospitalization).  

The Veteran described an average day in which he woke up at 6:30 
a.m.; began working at 8:00 a.m. and continued working until 5:30 
p.m. (with the exception of a break for lunch).  He reported 
spending most of his recreation hours watching television.  He 
reported occasional nightmares; but they were not specifically 
Vietnam related.  He denied any hobbies.  He lived with his 
parents and his 22 year old son.  His first marriage lasted until 
his wife died in 1984.  Since then, he has been married three 
times.  He did not have any female relationship at the time of 
the examination.  He felt that he never got over his wife's 
death.  He belonged to the American legion and the VFW; but did 
not attend, and felt that he had few friends with whom he would 
socialize.  

Upon examination, the Veteran had a somewhat saddened face.  He 
was alert, oriented, logical, and coherent, without sign of 
thought disorder or organicity.  His speech was logical and 
coherent.  He was oriented to person, place, and time.  His mood 
was mildly depressed.  There was no tearful behavior during the 
interview.  There was no evidence of hallucinations or delusions.  
Recent and remote memory appeared intact.  

The examiner noted that although the Veteran dated his mental 
health difficulties to Vietnam, his symptoms appeared more like 
depression than PTSD.  He had some PTSD symptoms (sleep 
disturbance, intrusive memories of a friend's death, and 
difficulty looking at Vietnam movies or books).  However, his 
depressive symptoms were much more pronounced.  He found that the 
Veteran was in partial remission since his hospitalization; and 
that he continues to have mild to moderate symptoms of 
depression.  He was diagnosed with dysthymic disorder with 
recurrent major depressive episodes; mild PTSD symptoms; and an 
explosive personality.  He was deemed competent for VA purposes.    

Treatment reports from December 1991 to September 1995 reflect 
varied levels of symptoms.  It appeared that the Veteran was 
improving in December 1991 and January 1992.  His family reported 
improvement and that he was interacting well with family 
(December 1991).  The Veteran went to court twice; but did not 
feel that it went well (December 1991).  The examiner reported 
that the Veteran was "slowly regaining confidence;" however the 
examiner also stated that "the Veteran is so marginal in his 
present ability to practice law that I would consider him 
disabled." (January 1992).  The examiner estimated that the 
Veteran could fulfill 30 to 50 percent of his normal work 
capacity (March 1992).  

By April 1992, the examiner noted that the Veteran was 
"improving dramatically."  In July 1992, he noted that 
depression "comes and goes" and that it "doesn't stay as long 
or as often."  He noted continuing improvement in August 1992.  
It appears that the Veteran hit a setback in October 1992 as he 
noted increased depression with increased workload.  In November 
1992, the Veteran reported two good weeks with success at work.  
In December 1992, the Veteran reported an incident in which he 
started hitting his head against the wall of an elevator.  He had 
no explanation for the behavior.  In the very same treatment 
report, the Veteran stated that work is going "too well" and 
that he would have to cut back.  He appears to have improved over 
the next six months.  Treatment reports reflect that he had 
"only fleeting moments of depression" (January 1993); that he 
was "mildly depressed;" and that he was doing "fair to good" 
(February 1993).  He reported "less depression" and being 
"mildly depressed" in March 1993.  He had only "occasional 
bouts with depression" in April 1994.  Again in May 1993 and 
June 1993, he was described as "mildly" depressed.  He reported 
"numerous stressors" in July 1993; but then noted that his 
"depressed mood has improved" in September 1993.    

In August 1994, the Veteran reported that he cannot do his work 
and that he was planning on closing the office.  Treatment 
reports also show that he was "seriously depressed."  However, 
his mood and productivity increased in October 1994.  A December 
1994 treatment report noted that the Veteran remained depressed; 
but that he was still able to complete his daily living and work 
tasks.  In January 1995, the Veteran had "improved 
significantly.  He reported that he is working with greater 
energy and is more optimistic about himself."  He reported doing 
"well at work" in February 1995.  In March 1995, he reported an 
increased ability to get excited about court-related matters.  

In April 1995, the Veteran's mother contacted the examiner to 
report that the Veteran was upset.  He reported that he was 
depressed due to difficulties in court; but that things had 
gotten better.  In August 1995, the Veteran reported being 
suicidal three days earlier; but stated that he resolved his 
feelings.  

The Veteran underwent a VA examination in September 1995.  He had 
been on medication to control depressive symptoms until 1993.  
Since he discontinued treatment, he complained of increased 
depressive symptoms; increased crying spells; and psychomotor 
retardation.  He stated that he sits in a corner and is unable to 
function.  He slept excessively and had increased suicidal 
ideation (including self described "half assed" suicidal 
attempts).  Since restarting his medication, he has gotten 
somewhat better.  He had not had any suicidal thoughts until a 
week ago.  He had thoughts only, no action.  He reported that he 
no longer has crying spells or sits in a corner.  He still slept 
excessively.  He reported problems with concentration and 
attention span.  He reported difficulty interacting with clients, 
as well as social activity.  He had dropped his work activity as 
an attorney from 8-9 hours to 2-3 hours a day.  He reported that 
his spirits were lousy; but he had one or two good days in which 
he could get a lot of work done.  He had no hobbies that he 
enjoys.  On his days off, he was very reclusive and watched 
television.  

Upon examination, he appeared worried and anxious.  He was 
cooperative, alert, and oriented to person, time, and place.  He 
appeared mildly forgetful; but his speech was logical and 
coherent.  He had to work to recall certain dates and times; but 
he generally did so appropriately.  His affect was mildly 
constricted.  His mood was mild to moderately depressed.  He 
denied homicidal and suicidal ideation.  He denied hallucinations 
and delusions.  His recent and remote memory was intact for 
current events and past history, although he needed to work at 
concentrating on things.  

The examiner stated that the Veteran clearly has ongoing 
recurrent bouts of depression.  "While he was dysthymic when I 
saw him 4 years ago, he is now clearly in the throw of a major 
depressive episode, partially in remission."  He was still 
clearly impacted and was having difficulty maintaining regular 
work hours and productivity.  The examiner stated that "The 
Veteran has even less, if any, posttraumatic stress disorder 
related symptomatology at this time than he did 4 years ago.  I 
continue to believe that this is primarily a recurrent mood 
disorder and not post traumatic stress disorder."  The examiner 
diagnosed recurrent major depressive disorder, currently in 
partial remission from major depressive episode, rule out bipolar 
disorder or psychothymic disorder.  He found the Veteran 
competent to handle his own funds.  

A December 1995 treatment report reveals that the Veteran's 
depression and anxiety were in "fair remission."  In February 
1996 and March 1996, the Veteran reported "on and off 
depression" and "occasional" depression.  April 1996 treatment 
reports reflect that anxiety was increasing; but that his 
performance at work was improving.  

The Veteran underwent another VA examination in September 1996.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of a depressed mood and an 
angry affect.  He also stated that since returning home from 
Vietnam, he has had significant difficulties relating to other 
persons.  He avoided people as much as possible and would often 
spend the day lying on the couch in his office until he had to 
meet a client or go to court.  He reported that he has been 
married four times; and each time, his volatile mood has caused 
the women to leave him.  He currently lives with his parents, and 
his 27 year old son.  He complained of significant impairment in 
his ability to practice law due to depression and avoidance of 
social interaction.  He reported that he remains close to his 
natural family; and that his parents have been living with him 
since 1984 (when his first wife died).  

Upon examination, the Veteran was alert, cooperative, fully 
oriented, and appropriately dressed and groomed.  His mood was 
mildly dysphoric with some anxious features; and he was somewhat 
blunted in his affect.  He stated that his sleep has been stable 
over the past year.  He had not had any Vietnam nightmares for 
several months.  He reported a single flashback approximately one 
year ago. Otherwise, he did not describe any problems with 
hypervigilance or easily disassociating into a flashback 
experience.  He reported a marked reduction in his ability to 
enjoy formerly enjoyable activities.  He denied any significant 
feelings of guilt or self-blame.  He reported that his energy 
level has been quite poor.  He also reported that his level of 
concentration has been variable and dependent upon the type of 
case he is working on.  He was able to complete serial sevens and 
digit testing without significant difficulty.  He reported that 
his appetite was not good; but denied any significant weight 
loss.  His psychomotor functioning was said to be generally 
within normal limits; although he reported some fine motor tremor 
when he is in court and has to handle documents.  He denied 
suicidal or homicidal ideation.  His last suicidal thought was 
two or three months ago.  His last serious suicide attempt was 
six months ago.  He said that he was disturbed by his declining 
practice and his inability to regulate his own moods.  

The Veteran's thought processes were relevant and there was no 
marked looseness of associations or flight of ideas.  He reported 
some problems with disorganization of thought processes when he 
is under stress.  The examiner found the Veteran to be in the 
high range of intelligence.  His abstract reasoning and memory 
appeared grossly intact.  His fund of knowledge appeared to be 
average.  

The examiner found that the Veteran was suffering from major 
depression that appeared to be a feature of his psychological 
functioning upon discharge from service.  He appeared to have 
been vulnerable to a more agitated kind of depression wherein he 
would be angry and frustrated more easily, but would not act on 
those frustrations.  Instead, he preferred to socially isolate 
himself and withdraw from human contact until he calms down.  His 
occupation allowed him to be self directed and manage contact 
with others so that he is not overwhelmed.  However, the examiner 
noted that over the past four to five years, his ability to 
maintain a viable practice has become significantly impaired by 
an increase in depressive symptoms.  The Veteran did not have a 
problem with drug or alcohol abuse; and he did not describe 
symptoms of flashbacks or nightmares (which are typical of PTSD).  
The examiner stated that the Veteran "appears to endorse more of 
the symptoms of a major depression with occasional dissociative 
or psychotic features."  He was considered competent for VA 
purposes.  

Outpatient treatment reports reflect that the Veteran's work 
productivity increased (March 1997); and that the Veteran was 
going through "continued financial stress though business has 
picked up and Veteran has experienced some court success."  It 
was noted that in April 1998, both of the Veteran's parents died 
within eight days of each other.  

The Veteran was hospitalized in March 2000 for feelings of 
depression, and discouragement over his future.  Subsequent 
outpatient treatment reports reflect that he "continues to 
improve" (June 2000); that he was "energetic" and "appears to 
be in good emotional adjustment at this time" (January 2001); 
and was "depressed to a mild degree" (June 2001).  In March 
2002, he "reported a breakthrough, in that he wants to improve 
his life...he is 'definitely better' but still can have his mood 
slip down for a day at a time."  In August 2002, his disability 
was described as "relatively stable and it has not prevented him 
from practicing law."  In March 2003, he reported feeling angry 
at his workplace; having auditory hallucinations; and having 
worsened memory.  He recognized that that month was the 
anniversary of his son's mother's death; and that the planned 
Iraq war was generating great cynicism.    

The Veteran underwent a VA outpatient examination in April 2003.  
He continued to work for the state of Wyoming as an attorney in 
the public defender's office.  He reported restless sleep and 
frequent nightmares about killing and dying (usually Vietnam-
related).  His appetite has been variable, and not good lately.  
He reported crying spells approximately twice per week.  He 
reported anger outbursts.  He stated that "I hit a lot of 
walls," most recently a year ago.  He was a judge for several 
years, but relinquished the position because he "couldn't handle 
wounds."  He stated that he suffers from daily flashbacks of 
seeing his buddy's eye.  

Upon examination, the Veteran was dressed in a suit and was 
cooperative with the interview process.  He was oriented, verbal, 
and alert.  He denied active homicidal or suicidal ideation.  He 
reported being paranoid; and the examiner agreed.  The Veteran 
denied any hallucinations.  Reality testing was tenuous at times.  
Concentration, memory, and judgment were somewhat impaired.  He 
was diagnosed with PTSD and a depressive disorder, both of which 
were related to service.  He was found to be competent to handle 
his own affairs.  He had moderate to severe impairment in social 
and occupational functioning due to PTSD.  He was given a GAF 
(Global Assessment of Functioning) score of 55.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2009).

Subsequent outpatient treatment reports reflect that in September 
2003, the Veteran's PTSD was "more stable now than 3 months 
ago."  In December 2003, he indicated that he wanted to quit his 
job due to frustrations with legal business, courts, and judges.  
In November 2004, the Veteran reported that his "PTSD is 
reasonably well controlled at this time."    

The Veteran submitted a statement from the Social Security 
Administration (SSA) that reflects the Veteran's taxed earnings.  

The Veteran submitted a May 2009 correspondence from clinical 
psychologist, Dr. C.E.  He stated that he has known the Veteran 
since October 2005, when the Veteran first sought treatment with 
the Ft. Meade S.U.P.T. (a specialized outpatient program for 
Veterans suffering from PTSD).  Dr. C.E. reported that the 
Veteran is active in the SUPT program which involves 
psychopharmacological treatment and individual psychotherapy with 
him.  Dr. C.E. stated that he reviewed the Veteran's records and 
that it appears that he was first diagnosed with PTSD in November 
1991.  However, it was Dr. C.E.'s opinion that the Veteran 
suffered symptoms long before that time.  He opined that it was 
in 1991 that the symptoms broke through and became more 
debilitating.  He stated that this is not uncommon when PTSD 
manifests itself in more of a delayed pattern.  He found that it 
was at least as likely as not that the Veteran has been suffering 
from diagnosable PTSD since 1991.  He stated that from 1991 to 
1995, the Veteran struggled to maintain employment.  In July 1995 
the Veteran ceased employment due to difficulties with his 
coworkers, inability to function in court, and worsening 
depression.  He opined that the Veteran "was at least as not 
unable to maintain gainful employment from July 1995 up to the 
present."  

The Board notes that the treatment reports prior to August 1, 
2005, are varied.  The medical evidence shows periods of what 
might be described as severe symptomatology followed by 
noticeable improvement.  For example, a March 1992 examiner 
opined that the Veteran "could fulfill 30 to 50 percent of his 
normal work capacity."  However, by April 1992, the Veteran had 
improved "dramatically"; and in December 1992, he reported that 
work is going "too well" and that he would have to cut back.  
He continued to improve over the next six months, as treatment 
reports frequently described his depression as "mild" and only 
"occasional."  Records dated in early 1993 show mild 
depression, followed by a July report of numerous stressors.  By 
August 1994, the Veteran was reported to be seriously depressed, 
but an October 1994 record refers to improvement.  A December 
1994 record is to the effect that the Veteran was still able to 
complete daily living and work tasks.  Evidence from early 1995 
shows some improvement and that he was doing well at work, 
followed by entries in April and August 1995 which showed a 
decline, to include some suicidal feelings.  Examination in 
September 1995 was consistent with a severe disability picture.  
Medical records in late 1995 and early 1996 suggest a period of 
improvement and only on and off depression.  Examination in 
September 1996 again showed severe impairment.  Outpatient 
records in early 1997 suggest improvement and increased 
productivity.  Records from 2000 show some impairment of memory, 
concentration and judgment, but show that the Veteran was working 
as an attorney nevertheless.  A GAF score of 55 was reported in 
April 2003.  Records in 2003 and 2004 show that the disability 
was stable and somewhat controlled. 

Strict application of the concept of staged ratings would result 
in several alternating periods of a 50 percent rating (for 
considerable impairment) and a 70 percent rating (for severe 
impairment) during the period from December 1, 1991, to August 1, 
2005.  However, the Board recognizes the up and down nature of 
the Veteran's disability and with resolution of all reasonable 
doubt in the Veteran's favor, finds that a 70 percent rating 
under the old rating criteria is warranted from December 1, 1991, 
to August 1, 2005. 

However, the board further finds that the preponderance of the 
evidence is against a higher schedular rating during this period, 
under either the old or current rating criteria.  The evidence 
simply does not show totally incapacitating symptoms bordering on 
gross repudiation of reality.  There was no fantasy, confusion, 
or panic.  The Veteran certainly was having problems with his 
employment, but he was not demonstrably unable to obtain or 
maintain employment.  There was no showing of gross impairment of 
thought processes or communication, nor was there grossly 
inappropriate behavior (except, perhaps, for one self-reported 
incident of banging his head on an elevator wall) disorientation, 
loss of memory for names of relative, occupation or his own name.  
 
The Board acknowledges that there are several treatment reports 
that reflect the Veteran's difficulties and frustrations with 
work.  However, the Veteran has maintained employment as an 
attorney despite the difficulties.  The Board also acknowledges 
the correspondence from Dr. C.E. in which he opined that it is at 
least as likely as not that the Veteran is "unable to maintain 
gainful employment from July of 1995 up until the present."  The 
Board notes that although Dr. C.E. stated that he reviewed the 
records, his statement that "[the Veteran] struggled to maintain 
his employment until July 1995, when he ceased employment due to 
difficulties with his co-workers, inability to function in court 
and worsening depression" is factually inaccurate.  However, a 
review of the records suggests that despite difficulty with work, 
the Veteran continued to engage in employment over the years.  As 
noted, at his April 2003 VA examination, he admitted that he 
continued to work an attorney in the public defender's office.  
As such, the Board finds that Dr. C.E.'s opinion is not supported 
by the overall evidence.  The Board declines to find that the 
Veteran was demonstrably unemployable so as to warrant a 100 
percent schedular rating under the old criteria.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the 70 percent schedular rating 
assigned by the Board in this decision.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A schedular rating of 70 percent, but no higher, is warranted 
effective from December 1, 1991, to August 1, 2005.  To this 
extent, the appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.    


REMAND

The Veteran is also claiming entitlement to a TDIU for the period 
prior to August 1, 2005.  Although the RO briefly addressed this 
in the most recent supplemental statement of the case, the 
Board's assignment of a 70 percent rating for the period prior to 
August 1, 2005, arguably requires a readjudication of the TDIU 
issue by the RO.  Moreover, Certain evidence regarding taxable 
income has been submitted by the Veteran which appears to be the 
basis for the representative's claim that the Veteran was unable 
to engage in gainful employment from January 1, 1992, to December 
31, 1998.  Under the circumstances, the further review of the 
TDIU issue by the RO is appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should undertake a review of the 
claims file (to include income information 
submitted by the Veteran) and readjudicate 
the issue of entitlement to TDIU prior to 
August 1, 2005.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


